917 So.2d 235 (2005)
STATE of Florida, Appellant,
v.
Telly Markell GLASS, Appellee.
No. 5D04-3610.
District Court of Appeal of Florida, Fifth District.
December 9, 2005.
Rehearing Denied January 5, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellant.
*236 James S. Purdy, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellee.
GRIFFIN, J.
The State appeals a final order dismissing a violation of probation (VOP) affidavit pursuant to Jackson v. State, 881 So.2d 666 (Fla. 5th DCA 2004). This court, en banc, recently issued Crain v. State, 914 So.2d 1015 (Fla. 5th DCA 2005), in which we held that although unsworn VOP affidavits are defective under Jackson, "the remedy of dismissal applied in Jackson is inappropriate in instances where the good faith exception applies." In light of Crain, we reverse and remand this case to the trial court to determine whether the good faith exception applies.
REVERSED and REMANDED.
SAWAYA and TORPY, JJ., concur.